By the Court.

We have no doubt upon this subject, and do not hesitate a moment to pronounce the indictment to be good and sufficient, and that there must be sentence against the prisoner.
Emmons, for the prisoner.
From our childhood we all have been accustomed to pay a reverential respect to the sepulchres of our fathers, and to attach a character of sacredness to the grounds dedicated and inclosed as the cemeteries of the dead. Hence, before the late statute of Massachusetts was enac ted, it was an offence at common law to dig up the bodies of those who had been buried, for the purpose of dissection. It is an outrage upon the public feelings, and torturing to the afflicted relatives of the deceased. If it be a crime thus to disturb the ashes of the dead, it must also be a crime to deprive them of a decent burial, by a disgraceful exposure, or disposal of the body contrary to usages so long sanctioned, and which are so grateful to the wounded hearts of friends and mourners. If a dead body may be thrown into a river, it may be cast into a street:—if the body of a child—so, the body of an adult, male or female. Good morals—decency —our best feelings—the law of the land—all forbid such proceedings. It is imprudent to weaken the influence of that sentiment which gives solemnity and interest to every thing connected with the tomb.
Our funeral rites and services are adapted to make deep impressions and to produce the best effects. The disposition to perform with all possible solemnity the funeral obsequies of the departed is universal in our country;—and even on the ocean, where the usual method of sepulture is out of the question, the occasion-is marked with all the respect which circumstances will admit. Our legislature, also, has made it an offence in a civil officer to arrest a dead body by any process in his hands against the party while living:—it is an affront to a virtuous and decent public, not to be endured.
It is to be hoped that punishment in this instance will serve to correct any mistaken ideas which may have been entertained as to the nature of such an offence as this of wdiich the prisoner stands convicted.
The prisoner having been in close confinement four months, was sentenced to a farther term of four months imprisonment.